Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
Respondent.
(SC S49045)
	En Banc
	On petition to review ballot title.
	Submitted on the record December 19, 2001.
	Margaret S. Olney, of Smith, Gamson, Diamond & Olney,
Portland, filed the petition for petitioners.
	Denise G. Fjordbeck, Assistant Attorney General, Salem,
filed the answering memorandum for respondent.  With her on the
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
	PER CURIAM
		In this ballot title review proceeding, petitioners
challenge the summary portion of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 127
(2002).  We review the summary to determine whether it
substantially complies with the requirements of ORS
250.035(2)(d).  See ORS 250.085(5) (setting out standard of
review).
		We have considered each of petitioners' arguments and
find none to be well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

ELIMINATES TEACHER SENIORITY AS A FACTOR WHEN A LOCAL SCHOOL DISTRICT REDUCES TEACHING STAFF
		RESULT OF "YES" VOTE:  "Yes" vote eliminates the
existing system of utilizing teacher seniority as a
factor in decisions when a local school district
reduces its teaching staff.
		RESULT OF "NO" VOTE:  "No" vote retains the
existing system of utilizing teacher seniority as a
factor in decisions when a local school district
reduces its teaching staff.
		SUMMARY:  Under current law, when a local school
district reduces its teacher staff, seniority is used
as a factor in determining which teachers are to be
retained.  Currently, local school districts must
determine the seniority of teachers eligible to be
retained; seniority is calculated from the first day of
actual service as a teacher with the district,
including approved leaves of absence.  If school
district desires to retain a teacher who has less
seniority than a teacher being released, district must
determine that the teacher to be retained has more
competence or merit.  This measure requires that
teachers be retained based solely on merit and
competence, and bars the use of seniority as a factor
in making these decisions.  Collective bargaining
agreements must comply.  Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).